EeviN, J.
No good purpose will be served by our analyzing in detail the various allegations of the complaint challenged by the motion to strike, or by our attempting to chart in advance the course of the trial in the court below. It is altogether likely that most of the questions which counsel debate before us with marked earnestness and manifest research will fall by the wayside when the cause is heard on its merits in the Superior Court. We cannot see clearly at this stage of the action that the allegations under attack have no possible bearing on the subject matter of the litigation. 71 C.J.S., Pleading, section 474. Besides, it is apparent, we think, that the defendant can fully protect its legal rights in the premises by objections to testimony and objections to the submission of issues. Hinson v. Britt, 232 N.C. 379, 61 S.E. 2d 185. For these reasons, the order denying the motion to strike will not be disturbed.
Affirmed.